Citation Nr: 0919626	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  00-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for herpes 
simplex.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1981.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake specified 
development, and following its completion of the requested 
actions, the case has since been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  From March 1999 to the present, the veteran's herpes 
simplex is shown to be manifested by slight, if any, 
exfoliation, exudation, or itching of a non-exposed surface 
or small area; involvement of an exposed surface or extensive 
area is not demonstrated.  

2.  From August 30, 2002, the veteran's herpes simplex has 
affected less than one percent of his total body surface or 
exposed areas and required not more than topical therapy in 
any 12-month period; disfigurement of the face, head or neck, 
or scarring, is not objectively shown.  

3.  From March 1999, an exceptional or unusual disability 
picture with such related factors as frequent periods of 
hospitalization for treatment or a resulting marked 
interference with employment is not shown to be associated 
with the veteran's service-connected herpes simplex.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 0 percent from March 26, 1999, to the present, for 
herpes simplex have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code 7806, as in effect prior to August 30, 2002; 
38 C.F.R. §§ 3.102, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.20, 4.118, Diagnostic Code 7899-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in August 2006, and on one prior occasion, so that 
additional development could be undertaken.  All of the 
actions previously sought by the Board through its prior 
development requests appear to have been completed to the 
extent possible, and it is of note that neither the Veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claims, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through a series of letters, including the 
initial RO correspondence of May 1999 as to the claim for 
service connection for herpes simplex, which preceded the 
enactment of the VCAA.  Specific VCAA notice was furnished to 
the Veteran through the AMC's letters of May 2004 and 
September 2006, inclusive of notice of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
only subsequent to entry of the RO's initial decision in July 
2000, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice, including that pertaining to Dingess-Hartman, was 
effectuated prior to the issuance of the final supplemental 
statement of the case in May 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate for the 
assignment of an initial compensable evaluation for the 
veteran's herpes simplex is lacking, inasmuch as the record 
fails to substantiate the veteran's account of a level of 
severity of such disability warranting a compensable rating 
therefor.  Accordingly, any deficiency as to the timing or 
substance of the notice provided did not affect the essential 
fairness of the adjudication.  Thus, the presumption of 
prejudice is rebutted.  Sanders, supra.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

Notice is taken that for an increased rating claim section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
That any defect was cured by actual knowledge on the part of 
the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

It is pertinent to note that Vazquez-Flores involved a claim 
for an increased rating, whereas this case concerns the 
propriety of an initial evaluation, rather than a claimed 
increase in an existing evaluation.  Since the issue in this 
case is downstream from that of service connection (for which 
a pre-VCAA notice letter was duly sent in October 2003), 
according to VAOPGCPREC 8-2003 (Dec. 22, 2003), another VCAA 
notice is not required.  Moreover, in terms of the Vazquez-
Flores requirements, the record reflects that the RO has 
directly advised the Veteran by way of various decisional 
documents of the applicable rating criteria as in effect 
prior to and on and after August 30, 2002, and why a 
compensable schedular evaluation has not been assigned to 
date.  In addition, he was also informed of the criteria for 
assignment of an extraschedular criteria and the reasons why 
an extraschedular evaluation was not in order.  In view of 
the foregoing, the Board cannot conclude that prejudice would 
result to the appellant were the Board to enter a final 
decision as to his claim for a higher initial or staged 
rating for his herpes simplex.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the AMC in September 2008 entered a formal finding as to the 
unavailability of the records compiled by the Social Security 
Administration (SSA) pertaining to the Veteran, of which he 
was duly advised.  That action followed multiple unsuccessful 
attempts by VA to obtain the veteran's SSA records.  The 
record otherwise includes the veteran's service treatment 
records, as well as a variety of examination and medical 
records compiled during post-service years.  The record 
reflects that the Veteran was afforded two VA examinations 
during the course of the instant appeal for the evaluation of 
his skin disorder.  These examinations, which were thorough 
in nature, were productive of findings sufficiently detailed 
to permit the Board to fully and fairly rate the disability 
at issue.  Under such circumstances, the Board finds that the 
medical evidence of record is sufficient to resolve the claim 
herein addressed on its merits and VA has no further duty to 
provide an examination or opinion.  See 38 C.F.R. §§ 3.326, 
3.327.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the Claim for an Initial Compensable Rating

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for herpes simplex was established by RO 
action in July 2000, at which time a 0 percent schedular 
rating was assigned under DC 7899-7806, effective from March 
26, 1999.  Given that the Veteran timely appealed the initial 
rating assigned, the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) is applicable.  Under Fenderson, at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.

It is the veteran's contention that his herpes simplex is 
more severe than is reflected by the currently assigned 0 
percent rating.  He alleges that constant medication is 
needed to reduce the number of outbreaks to two per month.  
He maintains that his flare-ups of symptoms are adequately 
documented by the record and the principal areas affected are 
his back, chest, and legs.  He describes the nature of his 
disability as debilitating, based on pain and itching from 
clothing touching the infected areas, and he reports that he 
must stay home from work at times because of his symptoms.  
Other allegations are advanced to the effect that his herpes 
simplex has resulted in the development of scarring from 
lesions on his back and that his scars are disfiguring.  

Notice is taken that the criteria for the evaluation of skin 
disorders were amended, effective August 30, 2002, during the 
course of the instant appeal.  See 67 Fed. Reg. 49590 (2002).  
(A further change was effectuated as of October 23, 2008, see 
73 Fed. Reg. 54708, although the most recent change was made 
effective only for claims filed on or after October 23, 2008 
and this claim was pending long before October 2008; as such, 
the most recent changes are not for application in this 
instance.)  Because of this fact, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing. 
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (Apr. 10, 2000)

Prior to August 30, 2002, the date the criteria for the 
rating of skin disorders were amended, herpes simplex was 
evaluated by analogy to the criteria for eczema.  See 38 
C.F.R. § 4.118, DC 7806.  With slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, a 0 percent rating was for assignment.  Id.  With 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, a 10 percent rating was 
assignable.  Id.  The next higher rating of 30 percent 
required exudation or itching constant, extensive lesions, or 
marked disfigurement.  Id.  The 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic nervous manifestations, or exceptional repugnance.  
Id.  

On and after August 30, 2002, herpes simplex is evaluated 
under DC 7806 which pertains to dermatitis or eczema.  38 
C.F.R. § 4.118, DC 7806.  Thereunder, a 0 percent rating is 
assignable where less than five percent of the entire body or 
exposed areas are affected and no more than topical therapy 
was required in the past 12-month period.  Id.  A 10 percent 
rating requires at least five percent, but less than 20 
percent, of the entire body or exposed areas to be affected, 
or use of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  The 30 percent rating requires 20 to 40 
percent involvement of the entire skin surface of the body or 
exposed areas to be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for six weeks or more during the previous 12-month period.  
Id.  Assignment of a 60 percent rating is predicated on a 
showing involvement of more than 40 percent of the entire 
body or the exposed areas; or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.  

DC 7806 also provides for alternate rating on the basis of 
disfigurement of the head, face, or neck under DC 7800, or 
scars under DCs 7801, 7802, 7803, 7804, or 7805, depending on 
the predominant disability.  

Award letters indicate that SSA found the Veteran disabled 
under SSA law and regulations, effective from September 1998.  
Attempts by VA to obtain all of the veteran's SSA records 
were unsuccessful and VA has formally determined that such 
records are unavailable.  Notice is taken that, in a VA 
outpatient treatment note compiled in July 1999, the Veteran 
reported to an attending mental health professional that he 
had been awarded SSA disability benefits on the basis of his 
bipolar disorder, as opposed to any physical impairments.  

VA outpatient records identify a prescription written during 
2000 for Acyclovir, to be taken three times a day for five 
days during acute flares.  

Private medical examination in May 2000 indicated the 
presence of mouth ulcers (aphthous/herpes).  

A treating VA physician in a statement, dated in March 2000, 
indicated that the Veteran had recurrent herpes simplex 
infections of the mouth and buttocks.  That physician 
reported that he had not reviewed the veteran's military 
records, but that an in-service outbreak of skin lesions may 
have been incorrectly identified as herpes zoster.  Continued 
outbreaks of herpes simplex infection were described.  

VA treatment notes denote a diagnosis of recurrent herpes 
simplex virus infections in August 2000.  Prescribed use of 
Acyclovir for acute flares was noted.  

The Veteran was afforded a VA skin examination in August 
2002, when he described recurring herpes infections of the 
right hand and buttock and herpes-like lesions on the inside 
of his mouth.  The right hand and buttock herpes was noted to 
flare one or two times a year, with swollen lymph nodes in 
the right axilla and swollen glands in the right groin.  
Examination disclosed a one centimeter circular pale area of 
the medial upper right buttock that was hardly visible.  His 
skin was otherwise normal with no loss of tissue or 
tenderness.  Inspection of the right hand, specifically 
between the web space between the second and third fingers, 
was essentially negative, without evidence of scarring.  No 
adenopathy of the right axilla or groin was present.  
Following a review of the claims folder, the VA examiner 
indicated that it was possible that the herpes zoster 
diagnosed in service was actually herpes simplex, but that it 
appeared to be more likely that the in-service lesions were 
in fact herpes zoster of the right hand and hip, which bore 
no relationship to the herpes simplex of the right hand that 
was documented ten years previously.  

A further VA skin examination was undertaken in June 2004, 
when the Veteran reported that his skin outbreaks involving 
the right side of his back and buttocks due to herpes were 
occurring six to fourteen times yearly, lasting about two 
weeks at a time.  Prior use of Acyclovir, which had helped to 
reduce significantly the duration of the individual 
outbreaks, was self-stopped due to complaints of liver pain.  
Current treatment consisted solely of self-prescribed Lysine 
amino acid supplements, which had not been endorsed by any 
physician.  Use of any prescribed medication was not desired 
by the Veteran due to his liver complaints.  No prescribed 
treatment, including use of topical agents, corticosteroids, 
or other medicine, was in use.  His current complaints were 
of pain and burning in a dermatomal distribution mainly along 
the belt line and right posterior flank.  Severe, 
incapacitating episodes, the frequency of which the Veteran 
was unable to describe, were such that he was unable to wear 
pants because of pain.  The veteran reported that he was 
self-employed as a car stereo installer and that over the 
years he had lost thousands of hours of work due to this 
problem.  

On clinical examination, no change from the previous 
evaluation was shown.  There was no obvious area of rash, 
skin ulceration, exfoliation, or crusting.  There was one 
slightly hypopigmented area on the right posterior lower 
aspect of the back, with mild central clearing, which 
appeared to be the residuals of a scar from a shot or 
injection.  This was noted at the previous examination as 
well.  There was no current evidence of associated systemic 
or nervous system manifestations.  Only a non-exposed area 
was affected and encompassing less that one percent of the 
total body surface and less than one percent of the covered 
surface area.  There was no indication for color photographs 
in the absence of involvement of the head, neck, or face or 
significant scarring.   

Analysis of the evidence presented indicates that a schedular 
rating in excess of 0 percent is not for assignment from 
March 26, 1999, for the veteran's herpes simplex based on the 
old or new rating criteria.  The veteran's many allegations 
as to the severe, debilitating nature of the disability in 
question are in no way corroborated by the medical data 
presented.  The number and frequency of the alleged flares 
are likewise not substantiated by medical evidence.  There is 
no objective evidence of exfoliation, exudation, or itching 
involving an exposed surface or an extensive area.  Moreover, 
on and after August 30, 2002, less than five percent of the 
entire skin surface or exposed area is shown to be affected 
and there is no demonstration of intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs being required for less than six weeks in a 12-month 
period.  No disfigurement of the head, face, or neck, or 
scarring is indicated.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 



evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is absolutely no indication that the veteran's herpes 
simplex has necessitated frequent hospitalizations and the 
existence of a marked interference with employment due 
exclusively to his diabetes is likewise not shown.  
Notwithstanding the veteran's receipt of SSA benefits and his 
statement on one or more recent occasions that he works as a 
car stereo installer, the presence of any significant work-
related impairment involving his herpes simplex is not 
adequately substantiated.  Accordingly, a referral for a 
determination of whether the assignment of an extraschedular 
rating is appropriate is not warranted.

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating, be it schedular or 
extraschedular, for his herpes simplex.  On that basis, the 
veteran's appeal must be denied.  As a preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).




ORDER

An initial compensable rating for herpes simplex is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


